 460DECISIONSOF NATIONALLABOR RELATIONS BOARDDIxIE DAIRIES DIVISION' OF THE BORDEN COMPANYandINTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS,LOCAL UNION No. 895, AFL, PETITIONER.Case No.10-RC-0075.January 21,1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Gilbert Cohen, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Murdock andPeterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act 22.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit comprising all wholesale and retailmilk routemen, ice cream routemen, and milk route helpers.TheEmployer contends that the appropriate unit should include, in addi-tion to those employees whom the Petitioner seeks, the milk routereliefmen, other drivers, and production and maintenance employees.The Employer would exclude the wholesale and retail milk routemen,contending that they are supervisors within the meaning of the Act,and the milk route helpers on the basis that they are casual employees.The record discloses that there are 13 wholesale milk routemen,9 retail milk routemen, 10 ice cream routemen, and 4 relief milk route-men.3All of these routemen perform the major portion of theirwork away from the plant and apart from the other employees; areseparately supervised; are paid on a commission basis, whereas otheremployees are paid weekly salaries or hourly wages; and are neverinterchanged with other employees from other departments.Eachrouteman, with the exception of the relief milk routemen, covers a1The name ofthe Employerappears as amended at the hearing.2 The Employer contendsthatthe Board should not assert jurisdiction because DixieDairiesDivisionismanaged locally and sells all its products within the State of Georgia.We find, however, that as theEmployer is a wholly owned subsidiary,and operated asan integral part of a multistate enterprise,it will effectuate the policies of the Act to assertjurisdiction in this case.The Borden Company, Southern Division,91 NLRB 628.3 'The relief milk routemen substitute for the wholesale milk routemen in their absenceor ontheir days off.102 NLRB No. 53. D.M. STEWARD MANUFACTURING COMPANY461specific territory established by the milk superintendent or the salesmanager, using the Employer's trucks and equipment in making salesand deliveries.4From the foregoing it would appear that the routemen comprisea homogeneous group and that a unit made up of these employeesis,prima facie,an appropriate unit .5The Employer contends, how-ever, that the wholesale and retail milk routemen are supervisors andshould therefore be excluded from the unitsThe helpers, who arehigh school students and work intermittently part time, assist the milkroutemen,in carrying out their duties and responsibilities as regardsthe services the routemen perform for the Employer.The directionby the milk routemen of the simple activities of their helpers is routinein character and, in our opinion, does not exceed that of a skilledcraftsman with respect to a helper working under his direction.Under the circumstances, we are of the opinion that the milk route-men are not supervisors of other employees within the meaning andintendment of the Act.1We find that all wholesale and retail milk routemen, relief milkroutemen, milk route helpers, and ice cream routemen employed at.the Employer's Macon, Georgia, and Albany, Georgia, plants, ex-cluding all. clerical and professional employees, watchmen or guards,and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act.[Text of Direction of Election 8 omitted from publication in this.volume.]4From these facts it is evident that the routemen are not independent contractors.Rockford Coca-Cola BottlingCo., S1 NLRB 579 ;Puerto Rico Dairy, Inc.,99 NLRB 1013.5Carnation Company of Texas,78 NLRB 519;Rockford Coca-Cola Bottling Company,supra;Terre Haute Coca-Cola Bottling Company,100 NLRB 435.8 The Petitioner contends that the reliefinen are supervisors.However, the record failsto support this contention.The ice cream routemen do not have helpers, although theyare authorized to have them on the same basis as the milk ro itemen.1Atlantic Coca-Cola Bottling Company,83 NLRB 187;United States Gypsum Company,81 NLRB 182,184; cf.Roanoke Coca-Cola Bottling Works, Inc.,72NLRB 733.8Because the turnover of milk route helpers is approximately 251 percent every 30 days,and because very few helpers have remained in the Employer's employ for more than 3.months,we find that they do not possess sufficient interest to participate in the voting.D. M. STEWARD MANUFACTURING COMPANYandINTERNATIONAL UNION,UNITED AUTOMOBILE WORKERS OF AMERICA, AFL, PETITIONER.CaBeNo. 10-RC-2119.January '1, 1953Decision and Direction of ElectionUpon a petition duly filed underSection 9(c)of the NationalLaborRelationsAct, ahearing washeld beforeFrank E. Hamilton,102 NLRB No. 44.